      Case 1:20-cv-03137-SAB    ECF No. 12    filed 11/19/20   PageID.170 Page 1 of 2



 1
 2                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON

 3
                                                                Nov 19, 2020
 4                                                                  SEAN F. MCAVOY, CLERK

 5
 6                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 7
     RICHARD SANDERS,
 8
                Plaintiff,                        No. 1:20-CV-03137-SAB
 9
10              v.
                                                  ORDER GRANTING SECOND
11
     WESTERN EXPRESS, INC.,
                                                  STIPULATED MOTION FOR
12
                Defendant.                        EXTENSION OF TIME TO FILE
13
                                                  RESPONSIVE PLEADING;
14
                                                  DISMISSING MOTIONS AS
15
                                                  MOOT
16
17       Before the Court is Defendant’s Stipulated Motion for Extension of Time to
18 File Responsive Pleading, ECF No. 11. The motion was considered without oral
19 argument. In response to Defendant’s Motion to Dismiss, ECF No. 8, Plaintiff filed
20 his First Amended Complaint on November 11, 2020. Defendant’s current
21 deadline to respond to the First Amended Complaint is November 25, 2020. Due to
22 the Thanksgiving holiday, the parties conferred and agreed to extend Defendants’
23 time to respond. The Court finds good cause to grant the motion.
24       In addition, the Court notes that the filing of Plaintiff’s First Amended
25 Complaint supersedes the original complaint in its entirety and moots Defendant’s
26 Motion to Dismiss and Motion to Change Venue. See Ramirez v. Cty. of San
27 Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (citing Forsyth v. Humana, Inc.,
28 114 F.3d 1467, 1474 (9th Cir. 1997), overruled on other grounds by Lacey v.
     ORDER GRANTING STIPULATED MOTION FOR EXTENSION OF
     TIME TO FILE RESPONSIVE PLEADING; DISMISSING MOTIONS AS
     MOOT * 1
      Case 1:20-cv-03137-SAB    ECF No. 12   filed 11/19/20   PageID.171 Page 2 of 2



 1 Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012)). Thus, those motion are denied
 2 without prejudice.
 3         Accordingly, IT IS ORDERED:
 4         1. Defendant’s Stipulated Motion for Extension of Time to File Responsive
 5 Pleading, ECF No. 11, is GRANTED.
 6         2. Defendant shall file a responsive pleading no later than December 4,
 7 2020.
 8         3. Defendant’s Motion to Change Venue, ECF No. 7, is DENIED without
 9 prejudice as moot.
10         4. Defendant’s Motion to Dismiss, ECF No. 8, is DENIED without
11 prejudice as moot.
12         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
13 this Order and to provide copies to counsel.
14         DATED this 19th day of November 2020.
15
16
17
18
19
                                                     Stanley A. Bastian
20                                            Chief United States District Judge
21
22
23
24
25
26
27
28
     ORDER GRANTING STIPULATED MOTION FOR EXTENSION OF
     TIME TO FILE RESPONSIVE PLEADING; DISMISSING MOTIONS AS
     MOOT * 2
